Citation Nr: 0108431	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-04 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hair loss.  

2. Entitlement to service connection for headaches.  

3. Entitlement to service connection for dizziness.  

4.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to February 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the veteran contends that he has not 
been advised of a decision in his claim for service 
connection for a cardiovascular disorder as claimed in 1994.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should determine 
whether the veteran's claim has been addressed.


REMAND

Review of the record indicates that the RO initially denied 
service connection for hair loss, hypertension (high blood 
pressure), loss of vision, hearing loss, and tinnitus in a 
March 1995 rating decision.  The veteran filed a notice of 
disagreement and a statement of the case was issued in 
October 1995.  Thereafter, the RO, in August 1996, sent the 
veteran a Persian Gulf War development letter under the 
provisions of Fast Letter 96-73.  

Subsequently, in a March 1997 decision, which indicated that 
the claim was reconsidered under Fast Letter 96-73, the RO 
denied service connection for hair loss, headaches, and 
dizziness due to undiagnosed illness.  The RO, in an August 
1997 rating decision, granted service connection for tinnitus 
and assigned a 10 percent disability evaluation.  In an 
August 1997 notification letter, the RO stated that the 
following conditions were not found to be service-connected: 
headaches, dizziness, hair loss, hypertension, hearing loss, 
and impaired eyesight.  The veteran was provided with 
procedural and appellate rights.  In October 1997, the 
veteran filed a notice of disagreement with both the March 
1997 and the August 1997 decision letters.  A Statement of 
the Case addressing the issues of service connection for hair 
loss, headaches, dizziness, and tinnitus was issued in March 
1998.  It was noted that service connection had been granted 
for tinnitus.  The veteran filed a VA Form 9 in April 1998.  

Thereafter, in an April 2000 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for hypertension and proposed to reduce the 
evaluation for tinnitus to noncompensable as the veteran 
failed to report for an examination.  However, subsequently, 
the veteran appeared for an examination and the 10 percent 
evaluation for tinnitus was continued.  The Board notes that 
the regulations with respect to the evaluation of tinnitus 
were revised in May 1999; however, the RO appears to have 
only evaluated the veteran's tinnitus under the revised 
regulations.  As this appeal began before the change in the 
regulations, the RO should apply both the old and the revised 
regulations for tinnitus and apply that which is more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

Upon review, the Board finds that the August 1997 
notification letter was a valid decision denying the issues 
of service connection for hearing loss, hypertension, and 
impairment of vision, and thus, the October 1997 statement 
from the veteran was a notice of disagreement thereto.  It 
does not appear from the record that the RO has issued a 
statement of the case on these issues.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and a statement of 
the case addressing the issue was not sent, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO review the veteran's claim 
folder with respect to the issues of 
entitlement to service connection for 
hearing loss, hypertension, and 
impairment of vision.  The RO should 
issue a statement of the case as these 
issues, undertaking such development as 
is necessary in order to adjudicate the 
issues and address the specific 
contentions.  The veteran is notified 
that to complete the appellate process he 
must submit a substantive appeal as to 
that issue, to perfect the appeals 
process.

2.  The RO should readjudicate the claim 
for increased evaluation for tinnitus.  In 
doing so, the RO should consider both the 
old as well as the new regulatory 
criteria.
 
3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




